Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MASUD (US Pub. 2020/0233855).
Regarding independent claims 1, 11 and 12, MASUD discloses a method for generating a program ([0069]: the neural network memory bank 206 may be configured as a neural programmer interpreter (NPI), a neural Turing machine (NTM), and/or a combination of an NPI and an NTM), comprising: 
parameterizing a high-order function (i.e., learned data block) to replace data with primitive functions (i.e., unlearned data block) using a processor (Fig.2: cybernetic engram 102); training a neural programmer interpreter (NPI) model (Fig.2: neural network memory bank 206) for the high-order function (i.e., learned data block) ([0112]: In block 1102, the cybernetic engram device may receive a data block (e.g., data block 304 in FIGS. 3 and 5). In some embodiments, the data block may be a previously unlearned data block. In other words, the data block may not have been previously processed and learned by a cybernetic engram receiving the data block, and there may not be a previously stored key input (e.g., key input 304 in FIGS. 3-5) or weights for the data block, which the cybernetic engram may use. In some embodiments, the data block may be a previously learned data block. In other words, the data block may have been previously processed and learned by a cybernetic engram receiving the data block, and there may be a previously stored key input and weights for the data block, which the cybernetic engram may use.); and 
training respective neural network models (Fig.2: sequencing neural networks 202, neural network history gate 204, verification neural network 208 etc.), for each primitive function, that generate data for the NPI model (Fig.2: neural network memory bank 206) when called ([0113]: In block 1104, the cybernetic engram device may train a neural network to reproduce the data block. As described herein, the cybernetic engram may implement unsupervised learning of the data block. The training of a neural network of the cybernetic engram to reproduce the data block may entail determining weights for use by a neural network of the cybernetic engram so that the cybernetic engram may reproduce the data block from any number or combination of specific inputs, which may include a key input).
Regarding claims 2 and 13, MASUD teaches wherein training the NPI model comprises identifying a write statement that includes an argument for a primitive function identifier ([0112]: In block 1102, the cybernetic engram device may receive a data block (e.g., data block 304 in FIGS. 3 and 5). In some embodiments, the data block may be a previously unlearned data block. In other words, the data block may not have been previously processed and learned by a cybernetic engram receiving the data block, and there may not be a previously stored key input (e.g., key input 304 in FIGS. 3-5) or weights for the data block, which the cybernetic engram may use. In some embodiments, the data block may be a previously learned data block. In other words, the data block may have been previously processed and learned by a cybernetic engram receiving the data block, and there may be a previously stored key input and weights for the data block, which the cybernetic engram may use.)
Regarding claims 3 and 14, MASUD teaches wherein parameterizing the high-order function comprises identifying data value assignment operations and replacing each identified data value assignment operation with a respective primitive function ([0112]: In block 1102, the cybernetic engram device may receive a data block (e.g., data block 304 in FIGS. 3 and 5). In some embodiments, the data block may be a previously unlearned data block. In other words, the data block may not have been previously processed and learned by a cybernetic engram receiving the data block, and there may not be a previously stored key input (e.g., key input 304 in FIGS. 3-5) or weights for the data block, which the cybernetic engram may use. In some embodiments, the data block may be a previously learned data block. In other words, the data block may have been previously processed and learned by a cybernetic engram receiving the data block, and there may be a previously stored key input and weights for the data block, which the cybernetic engram may use.)
Regarding claims 4 and 15, MASUD teaches determining one or more high-order functions within an original program based on execution traces of the original program ([0112]).
Regarding claims 6 and 17, MASUD teaches wherein each execution trace includes a log of executed system calls by the original program ([0065]).
Regarding claims 7 and 18, MASUD teaches executing a generated program by executing the trained NPI model with a new input, wherein the trained NPI model calls the respective neural network models when a primitive function is called ([0113]).
Regarding claims 8 and 19, MASUD teaches wherein each neural network model that represents a primitive function is implemented as a fully connected neural network ([0113]).
Regarding claims 9 and 20, MASUD teaches wherein the NPI model is implemented as a long-short term memory neural network ([0043] A cybernetic engram may include a function in the form of a neural network that may be run each time a data block is accessed. Execution of the function may differ between data blocks 304 associated with each cybernetic engram because weights for the neural networks, such as a multilayer perceptron neural network, a recurrent neural network, or a long short term memory neural network, may differ based on training the neural network function for different data content.).
Regarding claim 10, MASUD teaches wherein training the respective neural network models for each primitive function comprises determining a respective training data set for each primitive function ([0113]).

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135